NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 10 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MARIO ARMANDO GONZALEZ-                          No. 10-73297
CASTILLO,
                                                 Agency No. A099-530-531
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Mario Armando Gonzalez-Castillo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that the physical and

psychological harm Gonzalez-Castillo suffered by being beaten and threatened by

a security guard, even considered cumulatively, did not rise to the level of

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(concluding threats and one beating were not so severe that they compelled a

finding of past persecution). Thus, contrary to Gonzalez-Castillo’s contention, he

is not entitled to a presumption of a well-founded fear of future persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003). Further, substantial

evidence supports the BIA’s finding that Gonzalez-Castillo failed to establish his

fear of future harm was objectively reasonable. See id. (possibility of future

persecution too speculative). In light of our conclusions, we need not reach

Gonzalez-Castillo’s contention regarding nexus. Accordingly, Gonzalez-Castillo’s

asylum claim fails.

      Because Gonzalez-Castillo has not established eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.


                                          2                                      10-73297
      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Gonzalez-Castillo failed to establish that it is more likely than not he will

be tortured by or with the consent or acquiescence of a government official if he

returns to El Salvador. See id. at 1188.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-73297